DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s AMENDMENTS TO THE CLAIMS file on February 11, 2021 is respectfully acknowledged. The previous Double Patenting rejection and 35 U.S.C. 102 rejection of claim 10 is hereby withdrawn. Claims 1 and 3-18 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed on February 11, 2021 regarding the Drawings Objection have been fully considered but they are not persuasive. Particularly, the filed Replacement Sheets for FIGS. 3, 5 and 11 are acknowledged. However, Replacement sheets of black and white drawings are still needed for FIGS. 1, 3A, 3B, 5A-C, 6, 6A, 6B, 7, 8, 10-13, 13A, 14-20, 21A, 21B, 22A, 22B, 23A, 23B, 24, and 25A-C. Therefore, the Drawing Objection is hereby maintained.
	Applicant's arguments filed on February 11, 2021 regarding the 35 U.S.C. 103 rejection of claims 1-3, 5 and 7 have been fully considered and they are persuasive. The previous 35 U.S.C. 103 rejection of these claims is hereby withdrawn.

Drawings
4.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Allowable Subject Matter
5.	Claims 1 and 3-18 are allowed over the prior art of record.

Conclusion
This application is in condition for allowance except for the following formal matters: 
		Color drawings for FIGS. 1, 3A, 3B, 5A-C, 6, 6A, 6B, 7, 8, 10-13, 13A, 14-20, 21A, 21B, 			22A, 22B, 23A, 23B, 24, and 25A-C are not accepted.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664